DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/12/2018 has been entered and fully considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (WO 2006/090321) hereinafter “Koehler” in view of Hsieh et al. (U.S. Patent No. 6,574,304) hereinafter “Hsieh”.
Regarding claim 1, Koehler discloses method for a medical image analysis [see abstract of Koehler] comprising the steps:
a) Performing a first CT scan of a region of interest of a subject resulting in a first 0 image with a first resolution [see page 13, lines 24-25 (step 220 of FIG. 2) discloses performing a low dose CT scan and page 13, lines 25-26 discloses generating a low resolution 3D volume image]; 
b) Applying a medical image processing method to the first image resulting in first information representing a first analysis of the region of interest of the subject [see page 13, lines 28-30 discloses segmenting the image (i.e. image processing) resulting in a model based segmentation (step 240)]; 
c) Determining a range of interest of the subject based on the first values; [see page 14, lines 1-3]
[see page 14, lines 1-3; step 270]
Koehler does not disclose e) applying the medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject.
Hsieh, directed towards an image processing method consisting of two images of the same area with different resolutions [see abstract of Hsieh] discloses e) Applying the medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject. 0[see column 8, lines 42-50]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the image processing method of Koehler further and apply the medical image processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject according to the teachings of Hsieh in order to save time in the diagnosis process [see column 2, lines 20-25 of Hsieh] 
Regarding claim 2, Koehler further discloses that the first CT scan is performed with a first X-ray dose and the second CT scan is performed with a second X-ray dose, wherein the second X-ray dose is higher than the first X-ray dose.[see page 13, lines 25-32 disclosing that the first image is taken with “low-dose” x-ray and the second image is taken with a “high-dose” x-ray]  
claim 3, Koehler further discloses that the medical imaging processing 20 method comprises at least one of the following sub-steps:
- Extracting of features of the first image; [see page 5, line 8-15 of Koehler; the extracted feature is the segmented section of the image]
- Classifying the extracted features; 
 -Determining an entropy of the region of interest of the subject; 
- Determining an entropy of the range of interest of the subject;25 
 -Determining a non-uniformity of the region of interest of the subject; and
 - Determining a non-uniformity of the range of interest of the subject. WO 2017/103037 PCT/EP2016/08133124  
Regarding claim 4, Koehler further discloses that the first values representing the first analysis comprise at least one value representing an extracted feature, [see page 5, line 8-15 of Koehler; the extracted feature is the segmented section of the image]  at least one value representing a classified feature, at least one value representing a determined entropy and/or a at least one value representing determined non-uniformity.5  
Regarding claim 5, Koehler further discloses that the first values representing the first analysis comprise at least one value representing a sub-region of the region of interest, if a feature for the sub-region has been determined [see page 5, lines 8-15],10 and/or if the feature for the sub-region has been classified, in particular with respect to a predefined class or type, and/or if an entropy of at least a predefined entropy-value has been determined for the sub-region, and/or if a non-uniformity of at least a predefined degree of non-uniformity has been 15 determined for said sub-region.  
claim 6,Koehler does not disclose the second values representing the second analysis.
Hsieh further disclose that the second values representing the second analysis comprise at least one value representing an extracted feature, at least one value representing a classified feature [see column 8, lines 42-50 disclosing the value is classification of the organs to lesions or normal tissue], at least one value representing a 20 determined entropy and/or at least one value representing a determined non-uniformity.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the image processing method of Koehler further to produce second values representing the second analysis comprising at least one value representing an extracted feature, at least one value representing a classified feature, at least one value representing a determined entropy and/or at least one value representing a determined non-uniformity according to the teachings of Hsieh in order to increase the efficiency of diagnosis process. [see column 2, lines 20-25 of Hsieh] 
Regarding claim 7, Koehler in view of Hsieh discloses all aspects of the invention except for the exact resolution values. However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first and second image resolutions further and make them such that the first resolution refers to 8 to 10 line-pairs per centimeter (lp/cm) and/or wherein the second resolution refers to 11 to 24line-pairs per centimeter (lp/cm) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 23325  
Regarding claim 14, Koehler further discloses a segmentation step between step a) and b), wherein said segmentation step consists in manually or automatically segment a volume to be-analyzed in the scanned region of interest, the medical 0 image processing method of step b) being applied only to said volume to-be analyzed.[see page 5, lines 5-15 and page 13, lines 22-32]
Regarding claim 16, a system for a medical image analysis, comprising:
20- a CT scanner; [CT scanner 100; see FIG. 1 and page 10, last 2 paragraphs]
- a control unit [control unit 118; see page 11, last paragraph]; and 
- a processing unit [see page 12, first two paragraphs. The detector unit includes a processor as well];
 wherein the control unit is configured to control the CT scanner, such that the CT scanner performs a first CT scan of a region of interest of a subject resulting in a first image 25 with a first resolution[see page 13, lines 24-25 (step 220 of FIG. 2) discloses performing a low dose CT scan and page 13, lines 25-26 discloses generating a low resolution 3D volume image]; WO 2017/103037 PCT/EP2016/08133127 wherein the processing unit is configured to apply a medical image processing method to the first image resulting in first values representing a first analysis of the region of interest of the subject [see page 13, lines 28-30 discloses segmenting the image (i.e. image processing) resulting in a model based segmentation (step 240)];  wherein the processing unit is configured to determine a range of interest of the 0 subject based on the first values[see page 14, lines 1-3]; wherein the control unit is configured to control the CT scanner, such that the [see page 14, lines 1-3; step 270]; 
Koehler does not disclose applying the medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject.
Hsieh, directed towards an image processing method consisting of two images of the same area with different resolutions [see abstract of Hsieh] discloses e) Applying the medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject. 0[see column 8, lines 42-50]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the image processing method of Koehler further and apply the medical image processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject according to the teachings of Hsieh in order to save time in the diagnosis process [see column 2, lines 20-25 of Hsieh] 
Regarding claim 17, Koehler further discloses a computer program element for controlling the system which when being executed by a processing unit, is adapted to perform the method steps of claim 1.[see page 3, paragraph three discloses a computer readable medium; see also rejection of claims 1]
claim 18, Koehler further discloses a computer readable medium having stored the program element of claim 17.[memory 502; see page 15, first paragraph]

Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (WO 2006/090321) hereinafter “Koehler” in view of Hsieh et al. (U.S. Patent No. 6,574,304) hereinafter “Hsieh” as applied to claim 1 above, and further in view of Stringfield et al. (U.S. Patent No. 10,339,648) hereinafter “Stringfield”.
Regarding claim 8, Koehler as modified by Hsieh discloses that that the medical image processing method applied in step b) to the first image comprises the sub-steps:- Identifying at least one first lesion at the first image, wherein each first lesion represents a tumor; WO 2017/103037 PCT/EP2016/08133125 [see column 5, lines 55-60 of Hsieh].
Kohler as modified by Hsieh does not disclose determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor.
 Springfield, directed towards detection of tumor area by image processing [see abstract of Springfield] discloses determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor; and 
- Determining the first values based on the at least one first periphery. 0 [see column 2, lines 39-50 and claim 5]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step b) of the method of Kohler as modified by 
Regarding claim 9, Koehler as modified by Hsieh discloses that the medical image processing method applied in step e) to the second image comprises the sub-steps: - Identifying at least one second lesion at the second image, wherein each second lesion represents a tumor; [see column 5, lines 55-60 of Hsieh].
Kohler as modified by Hsieh does not disclose determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor.
 Springfield, directed towards detection of tumor area by image processing [see abstract of Springfield] discloses Determining a second periphery of each second lesion, wherein each second 10 periphery represents an active region of the respective tumor; and - Determining the second values based on the at least one second periphery. [see column 2, lines 39-50 and claim 5]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step b) of the method of Kohler as modified by Hsieh and include determining a second periphery of each second lesion wherein each second periphery represents an active region of the respective tumor according to the teachings of Springfield in order to detect the ear that requires further higher resolution imaging.
Regarding claim 10, Koehler as modified by Hsieh does not disclose the sub steps of step c),

- Determining for each first lesion a sub-range within of region of interest of the 0 subject, such that each sub-range represents the first periphery, or at least a part thereof, of the respective first lesion and - Determining the range of interest of the subject based on the at least on sub-range.  [see column 11, lines 57-67 of Springfield]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step c) of the method of Koehler as modified by Hsieh further and include Determining for each first lesion a sub-range within of region of interest of the 0 subject, such that each sub-range represents the first periphery, or at least a part thereof, of the respective first lesion and - Determining the range of interest of the subject based on the at least on sub-range according to the teachings of Springfield in order to increase the accuracy of the process.
Regarding claim 11, Koehler as modified by Hsieh does not disclose the sub-regions.
Springfield further discloses that at least one of the sub-ranges is an20 axial range, which represents an area of metastatic tissue, in particular a maximal area of metastatic tissue. [see column 2, lines 31-40 and FIG. 8 of Springfield] 
It would have been obvious to person of ordinary skill level in the art at the time of the filing of the invention to modify the sub region of the Kohler as modified by Hsieh and make the sub-ranges in axial range which represents an area of metastatic tissue, in particular a maximal area of metastatic tissue according to the teachings of Springfield in order to distinguish the metastatic areas.
claim 12, Springfield further discloses that the second CT scan is composed of several CT sub-scans, in particular at least one CT sub-scan for each sub-range [see column 11, lines 57-67 of Springfield]
Regarding claim 13, Springfield further discloses that the second scan is a dynamic contrast enhanced CT scan.WO 2017/103037 PCT/EP2016/08133126 [see column 6, lines 5-10 of Springfield] 
Regarding claim 15, Kohler as modified by Hsieh does not disclose the sub steps of step b and c.
Springfield further discloses that step b) comprises the following sub-steps: - Extracting a plurality of volumetric slabs from the first image [see column 11, lines 57-67 of Springfield] and10 - Calculating a significance metric of each slab, wherein the first values represent the significance metrics of the plurality of slabs [see column 11, lines 24-35 disclosing calculating convexity of each slab]; wherein step c) comprises the following sub-steps: - Determining the slab of the plurality of slabs for which the highest significance metric has been calculated;[see column 11, lines 35-50] and0 - Determining the range of interest of the subject based on first values, such that the range of interest corresponds to at least a part of the slab for which the highest significance metric has been calculated.[see column 11, lines 50-65]  

25Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793